                                   Case 6:20-bk-01028-LVV                      Doc 1     Filed 02/21/20             Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                          Chapter you are filing under:

                                                                                   Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this is an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                    About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on      Steve                                                             Holly
     your government-issued         First name                                                        First name
     picture identification (for
     example, your driver's
     license or passport).          Middle name                                                       Middle name
     Bring your picture             Trover                                                            Trover
     identification to your
                                    Last name and Suffix (Sr., Jr., II, III)                          Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal              xxx-xx-7420                                                       xxx-xx-6576
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 1
                                 Case 6:20-bk-01028-LVV                    Doc 1         Filed 02/21/20        Page 2 of 13
Debtor 1   Steve Trover
Debtor 2   Holly Trover                                                                                Case number (if known)




                                  About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have          I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and      Business name(s)                                              Business name(s)
     doing business as names

                                  EINs                                                          EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                  1106 Celebration Ave.
                                  Kissimmee, FL 34747
                                  Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                  Osceola
                                  County                                                        County

                                  If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                  above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                  notices to you at this mailing address.                       mailing address.



                                  Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing         Check one:                                                    Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any               have lived in this district longer than in any other
                                         other district.                                                district.

                                         I have another reason.                                         I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                              Case 6:20-bk-01028-LVV                          Doc 1     Filed 02/21/20            Page 3 of 13
Debtor 1    Steve Trover
Debtor 2    Holly Trover                                                                                  Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                                   Case 6:20-bk-01028-LVV                  Doc 1         Filed 02/21/20              Page 4 of 13
Debtor 1    Steve Trover
Debtor 2    Holly Trover                                                                                    Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time          No.      Go to Part 4.
    business?
                                       Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        None of the above

13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the               deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are         operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business            in 11 U.S.C. 1116(1)(B).
    debtor?
                                       No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                       No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                       Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any             No.
    property that poses or is
    alleged to pose a threat           Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                                   Case 6:20-bk-01028-LVV                    Doc 1         Filed 02/21/20      Page 5 of 13
Debtor 1    Steve Trover
Debtor 2    Holly Trover                                                                               Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                                Case 6:20-bk-01028-LVV                    Doc 1        Filed 02/21/20             Page 6 of 13
Debtor 1    Steve Trover
Debtor 2    Holly Trover                                                                                  Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Steve Trover                                                  /s/ Holly Trover
                                 Steve Trover                                                      Holly Trover
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     February 21, 2020                                 Executed on     February 21, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                                Case 6:20-bk-01028-LVV                    Doc 1       Filed 02/21/20               Page 7 of 13
Debtor 1   Steve Trover
Debtor 2   Holly Trover                                                                                    Case number (if known)




For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one               under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                 for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by    and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need     schedules filed with the petition is incorrect.
to file this page.
                                 /s/ Wade Boyette                                                   Date         February 21, 2020
                                 Signature of Attorney for Debtor                                                MM / DD / YYYY

                                 Wade Boyette 0977111
                                 Printed name

                                 Boyette Law Offices, PA
                                 Firm name

                                 1635 E. Highway 50, Suite 300
                                 Clermont, FL 34711-5036
                                 Number, Street, City, State & ZIP Code

                                 Contact phone     352-394-2103                               Email address         ccrowe@bcnlawfirm.com
                                 0977111 FL
                                 Bar number & State




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Steve Trover                   ANTONIO SILVA
                Case 6:20-bk-01028-LVV Doc 1 Filed 02/21/20     CELEBRATION
                                                              Page 8 of 13  CENTER VIRT M
1106 Celebration Ave.          21200 NE 38TH AVE.               1420 CELEBRATION BLVD.
Kissimmee, FL 34747            APT. 1002                        STE.200
                               Miami, FL 33180                  Kissimmee, FL 34747
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




Holly Trover                   ANUDEEP SIRI DE LANG PARHAR     Chase Card Services
1106 Celebration Ave.          3602 WOODLAND CTR.              Attn: Bankruptcy
Kissimmee, FL 34747            Saint Paul, MN 55123            Po Box 15298
                                                               Wilmington, DE 19850


Wade Boyette                  AUGUSTO FONESECO NETO            Chase Card Services
Boyette Law Offices, PA       322 W. 57TH ST. APT. 46V         Attn: Bankruptcy
1635 E. Highway 50, Suite 300 New York, NY 10019               Po Box 15298
Clermont, FL 34711-5036                                        Wilmington, DE 19850


ALDO &CYRSTAL ADAMO            BARRY CORBETT                   CHRIS AND FRANK VADINO
2016 MARISA CT                 2044 DHAHRAN AVE. POB 7700      1001 LOWER LANDING RD
BOX 328                        11 PLUS MAIL CENTER UDHAILLI    STE. 203
BRIGHTS GROVE ON NON 1CO       SAUDI ARAMCO 31331              Blackwood, NJ 08012
CANADA                         SAUDI ARABIA

ALEX AND CAMILLE EDWARDS       BASSNETT HOLDINGS LLC           CHRISTOPHER SULZBACH
2270 GLAZEBROOK CIR.           121 MORRIS BRANCH               FOUR STAR
OAKVILLE ONTARIO L6M 5B5       Cary, NC 27519                  POB 8098
CANADA                                                         Blackwood, NJ 08012


ALEX AND jULIANA mALLMAN       BETH GRAFF                      CLASSE ORL VACATION HOME
CIGERZA BF TOWER C             7805 BASNETT CIRCLE             21200 NE 38TH AVE.
LEI SHING PLACE 8              Kissimmee, FL 34747             APT. 1002
BEIJING 100102                                                 AVENTURA, FL 33180
CHINA

Ally Financial                 BRIDGE COMMERCIAL REAL ESTAT CNA RECOVERY SERVICES
Attn: Bankruptcy               FIVE CONCOURSE PRKWY         C/O CISCO INC
Po Box 380901                  STE. 500                     POB 801088
Bloomington, MN 55438          Atlanta, GA 30329            Houston, TX 77280-1088


AMANDA ALVES DE LIMA           Capital One                     COLIN AND ALLISON BURNS
BAPTISTA DOS SANTOS            Attn: Bankruptcy                C/O MARLEY HUNTER & WINST
322 W. 57TH ST.                Po Box 30285                    6936 W. LINDBURG AVE.
APT. 46 V                      Salt Lake City, UT 84130        STE. 101
New York, NY 10019                                             Tampa, FL 33625

American Credit Acceptance     CARLOS FELCE                    Comenity Bank/Victoria S
Attn: Bankruptcy               FIVE STAR BEARS                 Attn: Bankruptcy
961 E Main St                  350 PARK AVE. 29TH FLOOR        Pob 182125
Spartanburg, SC 29302          New York, NY 10022              Columbus, OH 43218


AMY KARTCH                     CARLOS SILVA                    Comenity Bkl/Ulta
FERNANDO GARCIA                21200 NE 38TH AVE.              Attn: Bankruptcy Dept
732 DUXBURY LANE               APT. 804                        Po Box 182125
Bartlett, IL 60103             Miami, FL 33180                 Columbus, OH 43218
Comenitycapital/lucky          DONALD AND
                Case 6:20-bk-01028-LVV DocSHEILA
                                           1 FiledPRESTON
                                                   02/21/20     FORD
                                                              Page 9 ofMOTOR
                                                                        13   CREDIT
Po Box 182120                  5535 OLD GOODRICH RD.            C/O SOLOMON GINSBERG & VI
Columbus, OH 43218             Clarence, NY 14031               POB 3275
                                                                Tampa, FL 33601


DAN AND ESTELLE ADAMS          DR. HARRY SAHL                  FORMOSA DEVELOPERS INC
POB 291                        1740 ELIZAA WAY                 FORMOSA DREAM RETREAT
Bomoseen, VT 05732             Mechanicsburg, PA 17050         C/O JAMES E. SHEPARD ESQ
                                                               2200 LUCIEN WAY STE 405
                                                               Maitland, FL 32751

DAN WASHBURN                   EDWARD AND SANDRA FROWLEY       FOUR STAR INVESTMENT PRO
17138 PICKETTS LN RD.          10 SMITH MANOR BLVD.            POB 8098
Orlando, FL 32820              APT.814                         Blackwood, NJ 08012
                               West Orange, NJ 07052


DANIEL AND TERRY MILLER        EDWARD MILLER EDWARDS           GARY & LESLIE PORTER
1895 HILL ST.                  517 IVY PLACE                   38 LORD AVE
Chittenango, NY 13037          Atlanta, GA 30342               CLAYHALL IIFORD
                                                               LONDON ENGLAND
                                                               UNITED KINGDOM

DANNY SINGER                   ER Phys of Central FL           GEORGE A. KARAS
4362 WINDRIDGE CT.             POB 628296                      427 RANALEIGH DRIVE
West Bloomfield, MI 48323      Orlando, FL 32862               Waxhaw, NC 28173



DAVID AND LESLIE GRIMM         FAN ZHANG                       GEORGE CHEN
8148 GRAFTON END               7961 MILLBROOK AVE.             FORMOSA DEVELOPERS
Dublin, OH 43016               Point Arena, CA 95468           7830 W. IRLO BRONSON HWY
                                                               Kissimmee, FL 34747


DAVID HARKINS                  FIVE STAR BEARS LLC             GEORGE ROSSI
31400 WINTER PLACE PARKEY      C/O STEPHEN B. GEBELOFF, ESQ    6 BRIDLE LANE
STE. 400                       1001 YAMATO RD.                 Mount Laurel, NJ 08054
Salisbury, MD 21804            STE 302
                               Boca Raton, FL 33431

DAVINCI ESTATE PROPERTIES LL Florida Dept. of Revenue          GHALI LIVING TRUST
C/O MARCADIS & SINGER PA     Bankruptcy Unit                   MAGOD GHALI
5104 S. WESTSHORE BLVD       POB 6668                          5 BENOIT
Tampa, FL 33611              Tallahassee, FL 32314-6668        KIRKLAND QUEBEC, H9H5H8
                                                               CANADA

DIANE RUTLAND                  Florida Dept. of Revenue        GLEN AND BELINDA MILLER
PENROSE HOUSE                  Bankruptcy Unit                 71 NEPEAN HWY
PATMORE HEATH                  POB 6668                        ASPEN DALE VICTORIA 3195
ALBURY WARE SG11 2LT           Tallahassee, FL 32314-6668      CANADA
UNITED KINGDOM

DISCOVER FINANCIAAL            Florida Hospital                GRANT IRWIN
POB 3025                       POB 538800                      POB 759
New Albany, OH 43054           Orlando, FL 32853-8800          Captiva, FL 33924
GREG HEBERT                     ISSA
                Case 6:20-bk-01028-LVV  Doc 1 Filed 02/21/20     JERRY
                                                               Page 10 ofAND
                                                                         13 SHIRLEY HEAVLI
105 OAK BLUFF                   C/O PEARSON BITTMAN LLP          1140 S.W. HUNTINGTON
BRANDON MANITOBA                485 N. KELLER RD. STE. 401       Blue Springs, MO 64015
R7C1A3                          Maitland, FL 32751
CANADA

GREGG A. KARAS, TRUSTEE OF      ISSA HOLDINGS LLC                JERRY BECK
THE KARAS REALTY 401K PSP       950 CELEBRATION BLVD.            L&K PROPERTY OF FL
C/O MICHELLE L.RIVERA ESQ       Kissimmee, FL 34747              POB 30255 560 SOUTH SOUNDR
2273 LEE RD. STE 200                                             GEORGE TOWN KY1-1202KY
Winter Park, FL 32789                                            GRAND CAYMAN

GREGORY & JENNINE RHEAUME       ISSA HOMES                       JIM DOWLING
110-1510 ELDRIDGE PARKWAY       950 CELEBRATION BLVD             C/O ASMA & ASMA
Houston, TX 77077               STE. F                           884 S. DILLARD.STREET
                                Kissimmee, FL 34747              Winter Garden, FL 34787


H.WARREN JOHNSON                IVAN INTERNATIONAL LLC           JOANNE HENDRICK
JING S. XU                      MARCELO                          JAMES TAKACS
11423 PINE KNOLL DRIVE          762 SW 18TH AVE.                 561 CANDORO RD.
Houston, TX 77099               Miami, FL 33135                  FENWICK ON LOS 1CO
                                                                 CANADA

HARDING BELL INTERNATIONAL      JAMES AND DAVERENE WATKINS       JOE ROTHFUS
113 PONTOTOC PLAZA              6101 FAIRLONG RUN                660 CELEBRATION AVE.
Auburndale, FL 33823            Acworth, GA 30101                APT. 260
                                                                 Kissimmee, FL 34747


HUSAIN AND NAFESSA YOUSUF       JAMES F. KILPATRICK              JOEL SCWHARTZ
11 POLLARD RD.                  54 JOSEPH DUGGAN RD.             C/O STEPHEN B. GEBELOFF, E
MORDEN LONDON SM4 6EG           TORONTO ONTARIO M4L3Y2           1001 YAMATO RD.
UNITED KINGDOM                  CANADA                           STE. 302
                                                                 Boca Raton, FL 33431

IAN CASWELL                     JAMES MCCOMBS                    JOHN & GWEN NITISUSANTA
3 MONHAMS DR.                   6201 W. 129TH ST.                10048 BRANDON CIRCLE
WOODFORD GREEN 68OLG            Palos Heights, IL 60463          Orlando, FL 32826-3714
ESSEX


IDA SINAZZOLA                   JAMIE AND COLLETTE SAITCH        JOHN AND ELAINE SOENCER
17335 CARLYLE CT.               23 GREAT WHEATLEY RD.            1904 130A STREET
Tinley Park, IL 60487           RAYLEIDH ESSEX SS6 7AW           SURREY BC V4A 8R7
                                UNITED KINGDOM                   CANADA


Internal Revenue Service    JASON AND RYAN COLE                  JOHN AND HEATHER LONG
P O Box 7346                2396 W. STATE ROAD 245 W.            5312 PAWNEE LANE
Philadelphia, PA 19101-7346 West Liberty, OH 43357               Mission, KS 66205-2735



ISLES OF LAKE HANCOCK HOA       JAYA AND KALYANNAL SINGHAL       JOHN ROACH
C/O ASSOC. SOLLUTIONS           11317 RIDERMARK ROW              139 MICHIGAN CIRCLE
811 MABBETTE ST.                Columbia, MD 21044               BOCA RATON, FL 33457
Kissimmee, FL 34747
JOHN SILVA & TIFFANI  KALIKO KURT CHRISTIANSON
                Case 6:20-bk-01028-LVV  Doc 1 Filed 02/21/20     MELVIN
                                                               Page        AND STEPHANIE HAN
                                                                    11 of 13
137 MEVARAIS DRIVE              513 TEAL DR.                     2 STATION RD.
Charlotte, NC 28211             Chatham, IL 62629                MOORTOWN LINCOLNSHIRE LN
                                                                 UNITED KINGDOM


JONATHAN AND SAMANTHA WALKER Labcorp                             MOANA SCHIAVO
HIGHFIELD                    POB 2240                            RIO VERDE INCESTMENTS
MIDDLE WARBERRY RD.          Burlington, NC 27216-2240           7901 KINGSPOINTE PKWY
TORQUAY YQ1 1RS                                                  STE. 10
UNITED KINGDOM                                                   Orlando, FL 32819-6523

JOSEPH & ANGELA NORRIS          LAWRENCE HAWKINS                 MORRIS PETERSON
JUDD HOLMES JUDD HOLME LN       88 THE VILLAS                    2111 WESTLAKE SHORE BLVD
CHIPPLING PRESTON PR3 2TH       TRINCITY                         TOWNHOME 6
                                TRINIDAD & TOHGO                 TORONTO ON M8V4B2
                                                                 CANADA

KALIKO SILVA                    LEE COUNTY TAX COLLECTOR         NAILL AND ANN HOWARD
C/O MAUGHN LAW GROUP            POB 630                          62 BARNTON PARK VIEW
1101 PERRYWINKLE WAY            Fort Myers, FL 33902             EDINBURGH SH4 611J
STE 103                                                          UNITED KINGDOM
Sanibel, FL 33957

KARJARDI GUNAWAN                LESLIE AND JANE INGRAHAM         NAT & LINDA TONELLI
WENY WIHARDJO                   72 STATE ROAD 88                 55 MCARTHUR DRIVE
1/51                            Newark, NY 14513                 Millville, NJ 08332-9626
KAKARTA
INDONESIA

KARL & JOAN MURRAY              LORRNA TAGLIAVINI                NIGEL AND LISA DUNNINGTO
12 HURST AVE.                   PAUL WILLIAMS                    JEPPS BARN JEPPS LANE
CHINSFORD LONDON E48DW          200 HAINAULT RD.                 LANCANSHIRE PR 3 5AR
UNITED KINGDOM                  LONDON E11 1EP                   UNITED KINGDOM
                                UNITED KINGDOM

KEITH LEVAN                     MARCELO MIRANDA                  Ocwen Loan Servicing, LL
WLW ESTATES LLC                 MARCUS SALVADORE                 1661 Worthington Road
49 MCCOLLUM DR.                 762 SW 18TH AVE.                 Suite 100
Clark, NJ 07066                 Miami, FL 33135                  West Palm Beach, FL 3340


KENNETH CAVALLARI               MARK AND KATHLEEN FORTENOT       OMAR AFZAL
1541 HIDDEN CV                  516 DEER PARK TRAIL              3635 S. MCINTOSH CT.
Virginia Beach, VA 23454        Lafayette, LA 70508              New Berlin, WI 53151



KHALID SODHA                    MARK AND KATHLEEN FORTENOT  OMAR BROWN
2869 W. WALNUT HILL LANE        C/O ROBERT C. CHILTON,ESQ   11421 CYPRESS BAY ST.
#2111                           POB 9498                    Clermont, FL 34711
Irving, TX 75014                Winter Haven, FL 33883-9498


Kohls/Capital One               Medical Center Radiology         ONEC VACATION HOMES LLC
Attn: Credit Administrator      POB 919010                       21200 NE 38TH AVE.
Po Box 3043                     Orlando, FL 32891-9010           APT. 1002
Milwaukee, WI 53201                                              Miami, FL 33180
PAUL & TINA LA POLICE           PRESTIGEDoc
                Case 6:20-bk-01028-LVV   MANAGEMENT   GROUP Page
                                            1 Filed 02/21/20  ROLLING
                                                                 12 of 13HILLS HOA
4807 ELLARD WAY                 C/O JOHM SAMAAN, PA           C/O JAMES MCSWEENEY
REGINA SK S4X4T2                337 N.FERN CREEK AVE.         2620 STAR LAKE VIEW
CANADA                          Orlando, FL 32804             Kissimmee, FL 34747


PAUL ANTHONY WILLIAMS         Quest Diagnostics              RONALD AND DEBBIE LECLER
200 HAINAULT                  POB 740698                     221 NEW LONDON TPKE
LONDON E11 1EP                Cincinnati, OH 45274-0698      Wyoming, RI 02898
UNITED KINGDOM


PAUL BARON                    Real Time Resolutions          RUI EDUARDO WIRTH SCHURM
39 HENRY CORSON PLACE         Attn: Bankruptcy               RUA BALEI JUBARTE
MARKHAMON L3P 3E8             Po Box 36655                   242 S1 O6
CANADA                        Dallas, TX 75235               88215-000 BOMBINAHAS SC
                                                             BARSIL

PENNY MAGNUSON                RENAN & JEANETTE RULECIO       RYAN AND RAE ANN BARRY
14008 HEATHER STREET NW       10 CLAREMONT LANE              191 VAN HOULAN AVE
Andover, MN 55304             Trabuco Canyon, CA 92679       Wyckoff, NJ 07481



PETER AND NANCY KUK           RICHARD NEWBERY                SCOT SALTSTONE
58 BONNERSFIELD CLOSE         TREASURE ISLAND LLP SWANSTON   24 PEBBLE BEACH DRIVE
HARROW MIDDLESEX HA13LQ       108 SWANSTON RD                CALLENDAR ON, P0H 1H0
ENGLAND                       EDINBURGH SCOTLAND EH107       CANADA
                              SCOTLAND

PETER AND SHARON KRAUSE       RICK AND AN MARIE PISANO     SCOTT & SUE BERGSTON
11690 PACIOCCO CT.            6 TANNER CT.                 933 WEATHERMORE TRCE
Plymouth, MI 48170            Princeton Junction, NJ 08550 Hoschton, GA 30548-3486



PETER THOMAS & WENDY LEE      RIO VERDE INVESTMENTS LLC    SCOTT HEDRICK
15150 MEMORIAL DRIVE          C/O BARRY J. WALKER, JR. ESQ 5616 GRANNY WHITE PIKE
Houston, TX 77079-4320        225 SOUTH WESTMONTE DR.      Brentwood, TN 37027-4133
                              STE. 2040
                              Altamonte Springs, FL 32714

PNC BANK                      RIO VERDE INVESTMENTS LLC      SENEPAPA PATHIRAJA
ATTN : BANKRUPTCY DEPT.       LIABILITY COMPANY              177 BIRCHLAWN RD.
POB 94982 MAILSTOP            7901 KINGSPOINTE PARKWAY #10   BOLTON ON L7E 3W3
BRYB58015                     Orlando, FL 32819              CANADA
Cleveland, OH 44101

PONTO ORLANDO VACATION HOMES ROB AND AMY FARRELL             SHANE AND NAOMI LEWIS
21200 NE 38TH AVE            RPB LLC                         15A COAL POINT RD. NSW
APT. 1002                    Bardstown, KY 40004             NEW SOUTH WALES 2283
Miami, FL 33180                                              AUSTRAILIA


PORTFOLIO RECOVERY            ROBERT AND ROSITA BOROWSKI     SHERIFF INVESTMNT GRP
POB 41021                     1524 SE 9TH STREET             5616 GRANNY WHITE PIKE
Norfolk, VA 23541             Deerfield Beach, FL 33441      Nashville, TN 37207-4133
SONIA AND BENJIECase
                  THOAS         THOMAS LECLERCQ
                     6:20-bk-01028-LVV  Doc 1 Filed 02/21/20     WEBSTER
                                                               Page 13 of 13PLATINUM 1 VACAT
INDRE LEE                       RUE BEAURGARD 132                6101 FAIRLONG RUN
333 BAY STREET STE 4600         CHARMEUX 4654                    Acworth, GA 30101
TORONTO ONTARIO M5H2S5          BELGIUM
CANADA

SQUARE                          TIEN HAY OEI                WELLS FARGO VENDOR FINAN
DEPT. 691                       C/O SOTO LAW                POB 105710
POB 4115                        415 MONTGOMERY RD.          Atlanta, GA 30348
Concord, CA 94524               Altamonte Springs, FL 32714


STATE OF FL COMM OF ETHICS      TODD FREITAG                     WESTFIELD INSURANCE
PO DRAWER                       FREITAG RENTALS                  BROWN & BROWN
15709                           2011 LOVETT AVE.                 7009 DR. PHILLIPS BLVD.
Tallahassee, FL 32303           Bismarck, ND 58504               STE. 280
                                                                 Orlando, FL 32819

STEVE AND CATHERINE TJIA        TOM AND DEBBIE BATTISTELLA
4618 91ST ST.                   14229 LILBOURN AVE.
Lubbock, TX 79424               Midlothian, IL 60445



STILWELL INVESTMENTS INC        TOM MICHAELES
SANDY                           25 ORLO COURT
POB 848                         KLEINBURG, ON LOJICO
Captiva, FL 33924               CANADA


Suntrust                      TRACIE MARRINER
Attn: Bankruptcy              POULACE PROPERTIES LTD
Mail Code VA-RVW-6290 PO Box 85092
                              TRIXOVER LODGE HALL LANE
Richmond, VA 23286            RUTLAND PE9 3QJ
                              ENGLAND

SUNTRUST BANK                   TRACY STEIN
C/O MARCADIS SINGER PA          PRETISGUE MANAGEMENT LLC
5104 SOUTH WESTSHORE BLVD.      3208 E. COLONIAL DR #203
Tampa, FL 33611                 Orlando, FL 32803


SUSAN AND JEFFREY ROBERTS       US BANK
16 T. EAGLE                     C/O ALBERTELLI LAW
Penfield, NY 14526              POB 23028
                                Tampa, FL 33623


TERRY DENNY                     WALTER WINSHALL
SEVEN RIVERS PROP LLC           2003 FAMILY IRREVOCABLE TRUS
W. 2703 LAKE RD.                C/O ARNIE WINSHALL
West Salem, WI 54669            3 FERNDALE RD.
                                Weston, MA 02493

THERESE GROSSI                  Waypoint Resource Group
PAUL SKULT                      Attn: Bankruptcy
17211 WILOW RIDGE CT.           301 Sundance Pwy
Northville, MI 48168            Round Rock, TX 78681
